DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 01/04/2021.  Claims 1-9, 11, and 13-20 have been amended. Claims 1-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/2020 and 01/06/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 17 recite a method and system, respectively, for transmitting a digital message (i.e. advertisement) based on customer-item interaction event (i.e. customer behavior) and while in proximity to the retail item (i.e. customer location). Under Step 2A, Prong I, claims 1 and 17 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Transmitting a digital message based on customer-item interaction event and while customer is in proximity to the retail item is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include storing a digital message as associated with a retail item for sale in the physical retail environment; collecting image data across the retail environment; associating an application instance operable on a computing device of the identified user; identifying a user within the retail environment; modeling the identified user to determine an attribute of the user while in proximity to the retail item; detecting a customer-item interaction event in association with the identified user and the retail item; and transmitting the digital message to the application instance. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 17 have recited the following additional elements: Computing device, Image capture devices, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 1 and 17 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. application instance operable on a computing device, and therefore do not integrate the abstract idea into a practical application (See ¶ [0053] of Applicant’s original specification). The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 17 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements (i.e. computer vision system, ¶ [0027]; “A CV monitoring system 110 of a preferred embodiment functions to transform image data collected within the environment into observations on customer-item interactions. The CV monitoring system 110 will preferably include various computing elements used in processing image data collected by an imaging system.”), for implementing the image capture device, which do not 
Dependent claims 2-16 and 18-20 further recite the method and system of claims 1 and 17, respectively. Dependent claims 2-16 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 17. For example, claims 2-16, and 18-20 describe the limitations for specifying the types of customer-item interaction, type of content delivered to the consumer, and how the content is selected – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-16, and 18-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0365334 to Hurewitz in view of U.S. Patent 9,600,840 to Pope.

Claims 1 and 17 are method and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Hurewitz teaches:
A method for digital retail marketing in a physical retail environment comprising: storing a digital message as associated with a retail item for sale in the physical retail environment (i.e. storing digital messages associated with products) (Hurewitz: ¶ [0035] “The product database server 230 maintains a database of products sold by the retailer, whether through the physical display space 112 in the stores 102, the virtual product displays 120, or through the e-commerce server 240. The database ;
collecting, from image capture devices, image data across a retail environment (Hurewitz: ¶ [0023] “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132.”);
identifying, based on the image data, a user within the physical retail environment (i.e. (Hurewitz: ¶ [0023] “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132. Sophisticated algorithms on those computers distinguish between individual customers 130, 132, using techniques such as facial recognition.”);
associating, based on the identified user, an application instance operable on a computing device of the identified user (i.e. associating the user’s MAC address of the mobile device to the user) (Hurewitz: ¶ [0024] “In other embodiments, the sensors 152 detect signals from the mobile devices 134 carried by a customer 130. For example, many mobile devices 134 emit a Wi-Fi signal to detect Wi-Fi networks. This signal contains the device's unique MAC address (the "media access control" address). This signal can be used within the retail store environment 102 to identify and locate a customer's mobile device 134 even if the device 134 does not sign onto the Wi-Fi network.”);
identifying, based on the image data and the user in proximity, the retail item (i.e. sensors are placed near products and can therefore identify which product the customer is in proximity to) (Hurewitz: ¶ [0029] “Sensors 152 located near the physical products 110 or the virtual display 120 can track and record the customer's emotional reaction to the physical products 110 and the products displayed on the virtual display. Because the customer's location within the retail store 102 is known by ;
modeling, based on the image data, the identified user to determine an attribute of the user while in proximity to the retail item (i.e. determining a type of customer interaction while in proximity to the retail item) (Hurewitz: ¶ [0053] “Programming 456 causes the processor 410 to identify when the customer 130 is interacting with a product 110 in the store 102. Interaction may include touching a product, reading an information sheet about the product, or simply looking at the product for a period of time. In the preferred embodiment, the sensors 152 provide enough data about the customer's reaction to the product so that programming 458 can assign an emotional reaction to that interaction. The product interaction and the customer's reaction are then stored in the profile database as data 478.”);
detecting, based on the attribute and the proximity, a customer-item interaction event in association with the identified user and the retail item (Hurewitz: ¶ [0026] “Location data for the customer 130 from each sensor is aggregated to determine the path that the customer 13 0 took through the store 102. The system 150 may also track which physical products 110 the customer 130 viewed, how long the customer 130 looks at a particular item, and which products were viewed as images on a virtual display 120.”); and
Hurewitz does not explicitly disclose transmitting, via a network, based in part on the customer-item interaction event, and while in proximity to the retail item, the digital message to the application instance.
However, Pope further discloses transmitting, via a network, based in part on the customer-item interaction event, and while in proximity to the retail item, the digital message to the application instance (i.e. transmitting a recommendation based on product interaction and current location of the user) (Pope: Col. 3 Lines 26-30 “The proximity-based recommendation service 118 is executed to generate a recommendation indicating that a user may be interested in a particular product, based at least in part on the current location of the user and the location of products with which the user has recently interacted.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Pope’s transmitting, while in proximity to the retail item, the digital message to the application instance to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to “allow a customer to obtain detailed product information and product reviews when viewing or evaluating the product.” (Pope: Col. 1 Lines 7-9).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 1. Claim 17 recites “A system for digital retail marketing in a physical retail environment which comprises:” (Hurewitz: ¶ [0018]) the steps performed by method claim 1. Claim 17 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 2:
Hurewitz teaches:
The method of claim 1, wherein transmitting the digital message further comprises delivering content to an output interface of the application instance operable (i.e. information about the products or promotions are sent to customer application operating on the customer’s device) (Hurewitz: ¶ [0031] “Using this technology, a customer app would not only the user's location within the store 102, but .
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 2. Claim 18 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Hurewitz teaches:
The method of claim 1, wherein the digital message is a digital coupon (Hurewitz: ¶ [0031] “Using this technology, a customer app would not only the user's location within the store 102, but could also access a store database to determine which physical products 110 are located close to the current location of the customer 130. The app could then present information or discount promotions to the customer 130 for those products 110.” Furthermore, as cited in ¶ [0099] “This information could include the customer's personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, in-store tracking data, user preferences, saved product lists, a payment method uniquely associated with the customer such as a credit card number or store charge account number, the contents of their current shopping cart at the e-commerce server 240, loyalty program points and information, and customized deals, coupons, and recommended products that have been identified or created for that customer 130 based on their shopping history.”).

With respect to Claim 4:
Hurewitz teaches:
The method of claim 1, wherein processing the image data and detecting the customer-item interaction event further comprises detecting an occurrence or non-occurrence of the customer-item interaction event selected from a set of interactions events including detecting customer attention directed at an item, detecting an item pickup event, detecting item selection, or detecting an item put-back event (Examiner notes that the Hurewitz reference discloses identifying detailed levels of customer interaction such as opening the doors of a model product. One of ordinary skill in the art would recognize that picking up a product and placing it back is included as a detailed level of customer interaction as taught by Hurewitz) (Hurewitz: ¶ [0083] “In step 735, the sensors 152 recognize an interaction between the customer 130 and a product 110 at a given location. This could be as simple as recognizing that the customer 130 looked at a product 110 for a particular amount of time. The information collected could also be more detailed. For example, the sensors 152 could determine that the customer 130 sat down on a couch or opened the doors of a model refrigerator. The product 110 may be identified by image analysis using a video camera sensor 152. Alternatively, the product 110 could be displayed at a predetermined location with the store 102, in which case the system 100 would know which product 110 the customer 130 interacted with based on the known location of the product 110 and the customer 130. These recognized product interactions are then stored at step 740 in the customer's visit profile being maintained by the store sensor server 260.” Furthermore, as cited in ¶ [0103] “This display may also include links to a list of recently purchased items by this customer 130, a list of recently viewed but un-purchased items (available through the e-commerce server 240, the store sensor server 260, or the virtual product displays 120), a list of recommended products for the customer 130 (determined by analyzing the recently purchased and recently viewed products and other information, such as demographics, age, and other family members, known about the customer 130), and a list of deals and offers that are currently available for that customer 130.”).
With respect to Claim 6:
All limitations as recited have been analyzed and rejected to claim 4. Claim 6 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Hurewitz teaches:
The method of claim 1, further comprising: monitoring a content delivery condition that is based in part on the customer-item interaction event and the customer proximity to the item (i.e. monitoring customer’s interaction with product) (Hurewitz: ¶ [0029] “One or more sensors 152 identify the product 110 that the customer 132 was interacting with, and detect the customer 132' s anatomical parameters such as skeletal joint movement or facial expression. In this way, product interaction data would be collected for the physical products 110, and the interaction data would be aggregated and used to determine the emotions of the customer 130.”); and 
wherein transmitting the digital message comprises delivering content to the computing device of the user and is initiated upon satisfying the content delivery condition (i.e. content is based on customer’s interaction with product) (Hurewitz: ¶¶ [0061] [0062] “4) the primary activity of the customer 130 that has been tracked during this store visit, and…5) the emotional reaction recorded during the primary tracked activity. In other embodiments, the server 260 could provide a customer photograph, and personalized product recommendations and offers for products and services based upon the customer's purchase and browsing history. Based on the information shown in display 550, the store clerk 140 will have a great deal of information with which to help the customer 130 even before the customer 130 has spoken to the clerk.” Furthermore, as cited in ¶ [0103] “This display may also include links to a list of recently purchased items by this customer 130, a list of recently viewed but un-purchased items (available through the e-commerce server 240, the store sensor server 260, or the virtual product displays 120), a list of recommended products for the customer 130 (determined by .

With respect to Claim 7:
Hurewitz teaches:
The method of claim 6, wherein monitoring the content delivery condition further comprises detecting a sequence of item-level interaction events that includes a first item-level interaction event (i.e. condition includes customers interactions with a plurality of products during their journey through the retail environment) (Hurewitz: ¶¶ [0061] [0062] “4) the primary activity of the customer 130 that has been tracked during this store visit, and…5) the emotional reaction recorded during the primary tracked activity. In other embodiments, the server 260 could provide a customer photograph, and personalized product recommendations and offers for products and services based upon the customer's purchase and browsing history. Based on the information shown in display 550, the store clerk 140 will have a great deal of information with which to help the customer 130 even before the customer 130 has spoken to the clerk.”).

With respect to Claim 8:
Hurewitz teaches:
The method of claim 5, wherein monitoring the content delivery condition comprises detecting omission of a second customer-item interaction event performed by the user when within a defined proximity to an item (Examiner interprets omission to be a non-occurrence event) (i.e. customer interaction includes customer viewing product but not purchasing said product) (Hurewitz: ¶ [0103] “This display may also include links to a list of recently purchased items by this customer 130, a list of .

With respect to Claim 9:
Hurewitz teaches:
The method of claim 5, wherein delivering the content to the computing device of the user comprises selecting, prior to delivering the content, the content from a set of content that is associated with the item (i.e. promotion or offers are based on products the customer interacted with during their journey within the retail environment) (Hurewitz: ¶¶ [0061] [0062] “4) the primary activity of the customer 130 that has been tracked during this store visit, and…5) the emotional reaction recorded during the primary tracked activity. In other embodiments, the server 260 could provide a customer photograph, and personalized product recommendations and offers for products and services based upon the customer's purchase and browsing history. Based on the information shown in display 550, the store clerk 140 will have a great deal of information with which to help the customer 130 even before the customer 130 has spoken to the clerk.”).

With respect to Claim 10:
Hurewitz teaches:
The method of claim 9, wherein selecting the content is further selected based on cart contents of the customer (i.e. promotions/coupons are based on content of the customer’s current shopping cart) (Hurewitz: ¶ [0099] “The request server 270 receives this request at step 1020, and then queries the .

With respect to Claim 15:
Hurewitz teaches:
The method of claim 1, further comprising, based on the image data, tracking location in the retail environment of a set of users, wherein the set of users includes at least the user (Hurewitz: ¶ [0023] “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132. Sophisticated algorithms on those computers distinguish between individual customers 130, 132, using techniques such as facial recognition. Motion sensors could also be used that do not create detailed images but track the movement of the human body. Computers analyzing these motion sensors can track the skeletal joints of individuals to uniquely identify one customer 130 from all other customers 132 in the retail store 102.”).

With respect to Claim 16:
Hurewitz teaches:
The method of claim 1, further comprising tracking a content delivery response to the digital message (i.e. tracking customer’s response to the prompt and wherein customer information also includes historical data such as past promotions) (Hurewitz: ¶ [0102] “For example, the tablet computer 1120 will display a prompt on the primary touchscreen of the tablet 1120, while the wearable device 1130 may display the prompt on display 550. In the preferred embodiment, the prompt will be accompanied by an audible indicator or a physical buzzing or movement of the device 1120, 1130. The sales clerk 140 may not be able to provide assistance at that time, so the device 1120, 1130 will be able to receive input from the clerk 140 declining the assistance request. If the clerk 140 can help at that time, the clerk 140 would input an acceptance of the assistance request at step 1045. At step 1050, the mobile device 1120, 1130 would transmit the acceptance back to the request server 270, and also provide relevant customer information to the sales clerk 140 on the user interface of the device 1120, 130. This customer information may include any of the information acquired by the request server 270 in step 1025, including the customer's name, photograph (if available), and current location in the store, as well as the customer's buying and browsing history, their status in a loyalty program, and any customer promotions or offers that are currently being presented to the customer 130.”).

With respect to Claim 19:
Hurewitz teaches:
The system of claim 17, further comprising a set of environment-installed computing devices; and wherein the content marketing system is configured to select at least one computing device of the set of environment-installed computing devices based on device proximity to the one user or an item of the customer-item interaction event and deliver the content to the one computing device (Hurewitz: ¶ [0029] “Sensors 152 located near the physical products 110 or the virtual display 120 can track and record the customer's emotional reaction to the physical products 110 and the products displayed on .



Claim(s) 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz and Pope in view of U.S. Patent 7,195,157 to Swartz.

With respect to Claim 11:
Hurewitz and Pope do not explicitly disclose the method of claim 1, further comprising initiating a content delivery auction which comprises selecting a set of auction bids, ranking the set of auction bids, and selecting content of a highest ranked auction bid for transmitting.
However, Swartz further discloses selecting a set of auction bids, ranking the set of auction bids, and selecting content of a highest ranked auction bid for transmitting (Examiner notes that in conducting a standard operating auction, the bids are selected, ranked then the winner is determined) (Swartz: Col. 39 Lines 1-10 “The compensation received by the merchant may be a flat fee, a fee based on success of the ads or an auction model. Under an auction approach, a number of entities (e.g., manufacturers) may compete for the ability to provide .”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ selecting a set of auction bids, ranking the set of auction bids, and selecting content of the highest ranked auction bid for delivering to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6). 

With respect to Claim 12:
Hurewitz and Pope do not explicitly disclose the method of claim 11, wherein selecting of auction bids may comprises selecting auction bids associated with items in proximity to the item.
However, Swartz further discloses selecting auction bids associated with items in proximity to the item (i.e. merchants can place bids on items within the customer’s shopping cart) (Swartz: Col. 45 Lines 17-23 “The merchants may directly access the shopping list from a wide area network link or the shopping list may be sent to the merchants in an email format. After receiving the shopping list, the merchants can place bids to receive the customer's business. The merchants may offer to sell all of the items on the shopping list or only a select number of items.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ selecting auction bids associated with items in proximity to the item to Hurewitz’ method and system for digital retail marketing in a physical retail 

With respect to Claim 13:
Hurewitz and Pope do not explicitly disclose the method of claim 12, wherein selecting the auction bids associated with the items in proximity to the item comprises determining item proximity through processing image data.
However, Swartz further discloses determining item proximity through processing image data (Swartz: Col. 41 Lines 27-33 “In a preferred embodiment, the system can assist a customer in finding items on the customer's shopping list. The items on the list may be represented by graphical images and these images may blink indicating the location of the items 30 the customer intends on purchasing. The system may also allow a customer to enter the name of an item he is trying to locate.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ determining item proximity through processing image data to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6).

With respect to Claim 14:
Hurewitz and Pope do not explicitly disclose the method of claim 11, further comprising tracking content delivery response to the digital message and crediting a marketing account of the selected content according to content delivery response.
However, Swartz further discloses tracking content delivery response to the digital message and crediting a marketing account of the selected content according to content delivery response (Swartz: Col. 34 Lines 34-44 “The system provides an opportunity to provide instantaneous messages to customers and receive feedback from a customer in real-time. This real-time feedback can be used to modify messages sent to the customers. For example, after a merchant offers a $1 discount off of a bag of potato chips to a group of customers, the merchant could monitor the customer's product selections and immediately determine the effectiveness of the message. The merchant could raise or lower the amount of the discount in response to the customers' responsiveness to the original message.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ tracking content delivery response and crediting a marketing account of the selected content according to content delivery response to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6).

With respect to Claim 20:
Hurewitz and Pope do not explicitly disclose the system of claim 17, wherein the content marketing system includes a content auction marketplace that is configured to collect auction bids and initiate a content delivery auction used in selection of content for delivery to the application instance.
However, Swartz further discloses wherein the content marketing system includes a content auction marketplace that is configured to collect auction bids and initiate a content delivery auction used in selection of content for delivery to the application instance (Examiner notes that in conducting a standard operating auction, the bids are collected then the winner is determined) (Swartz: Col. 39 Lines 1-10 “The compensation received by the merchant may be a flat fee, a fee based on success of the ads or an auction model. Under an auction approach, a number of entities (e.g., manufacturers) may compete for the ability to provide their message to customers. The auctions may take place on a periodic basis ( e.g., quarterly, monthly; weekly, daily and/or hourly). The winner of the auction has the right to provide messages to the customers (or a class of customers) within a predetermined subject area.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swartz’ content auction marketplace that is configured to collect auction bids and initiate a content delivery auction used in the selection of content for delivery to the output interface to Hurewitz’ method and system for digital retail marketing in a physical retail environment that monitors and tracks consumers.  One of ordinary skill in the art would have been motivated to do so in order to allow “a number of entities (e.g., manufacturers) [[to]] compete for the ability to provide their message to customers.” (Swartz: Col. 39 Lines 4-6).

Response to Arguments
Applicant’s arguments see pages 8-10 of the Remarks disclosed, filed on 01/04/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive:
The Applicant asserts “Applicant submits that amended claim 1 is not an abstract idea of commercial interactions. Applicant submits that claim 1 describes a system that enables transmitting, via a network, based in part on the customer-item interaction event, and while in 
The Applicant asserts “The Office Action asserts that claim 1 recites the abstract idea of inventory management through human behavior observation, which is asserted to be organizing human activity through commercial interactions, which is asserted to not be integrated into a practical application. Even if found to be an abstract idea, the application recites a specific manner of transmitting, via a network, based in part on the customer-item interaction event, and while in proximity to the retail item, the digital message to an application instance operable on a computing device of the identified user. This includes physical integration of many parts including image capture devices, storage of a digital message, an application instance operable on a computing device, image data, and a network as recited in claims 1 and 17.” The Examiner respectfully disagrees. Claims 1 and 17 recite the following “physical integration of many parts” or additional elements: Computing device, Image capture devices, Processor(s), Computer-Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 10-12 of the Remarks disclosed, filed on 01/04/2021, with respect to the 35 U.S.C. § 102(a)(1) rejection of claims 1-10 and 15-19 over Hurewitz and the 35 U.S.C. § 103 rejection(s) of claim(s) 11-14 and 20 over Hurewitz in view of Swartz have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of US Patent 9,600,840 to Pope.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 10,438,277 to Jiang disclosing determining an item involved in an event. For example, when a user picks an item or places an item at an inventory 
U.S. Publication 2015/0262236 to Cypher disclosing provisioning follow up messages to individuals after an in-store retail shopping experience. Consistent with some embodiments, the method may include identifying an item of interest to an individual while in a retail store. The method may further include detecting the individual leaving the retails store, and in response to the individual leaving the retail store, transmitting a message to a mobile device of the individual to remind the individual of the item of interest.
U.S. Publication 2013/0073473 to Heath disclosing social networking interactions using tracking, predicting, and implementing online consumer communications, browsing behavior, buying patterns, and advertisements and affiliate advertising and communications, for online coupons, mobile services, products, goods & services, entertainment shopping, auctions, bidding, bidding behavior, bidding results for targeting and filtering of promotions, online coupons, mobile services, products, goods & services, penny auctions or online auctions, advertisements and affiliate advertising or services on a three dimensional geospatial platform using geospatial mapping technology, company-local information, social networking, and social networking communities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
April 13, 2021